CHINA ENTERTAINMENT GROUP, INC. Unit 3409 Shun Tak Centre, West Tower, 168-200 Connaught Road Central, Hong Kong Tel: (852) 2313-1888 Fax: (852) 2191-9890 December 3, 2007 Via EDGAR and FEDERAL EXPRESS Securities and Exchange Commission 100 F Street N.E. Washington, DC 20549 Mail Stop 4561 Attn: Mr. Kevin Woody Ms. Jennifer Monick Re: China Entertainment Group, Inc. Form 10-KSB for Fiscal Year Ended December 31, 2005 Filed April 23, 2007 File No. 000-29019 Dear Mr. Woody and Ms. Monick: Set forth below are the responses from China Entertainment Group, Inc. (the “Company”) to the comments received from the staff ("Staff") of the Securities and Exchange Commission in their letter dated October 22, 2007.We have reproduced the Staff’s comments and have followed each comment with our response. Form 10-KSB for the year ended December 31, 2005 Financial Statements Consolidated Statements of Operations, page F-3 1. We reviewed your response to our prior comment one.We do not believe that you have sufficiently justified management’s accounting treatment in regards to the amounts due from Colima.Please provide additional information supporting management’s current treatment including citations for all accounting literature relied upon or revise accordingly. Response:In addition to the accounting literature from Accounting Research Manager we referred to in our previous response letter, we also relied on Statement of Financial Accounting Standards No. 114, “Accounting by Creditors for Impairment of a Loan” (“SFAS 114”) issued by the Financial Accounting Standards Board.In accordance to paragraph 8 of SFAS 114, a loan is impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the loan agreement.As mentioned in our previous response letter, the amount due from Colima, a parent company, was long overdue and there was no sign of repayment.Our management acted prudently and made a “provisionof impairment” for the amount due from the related party through profit or loss.The management of the Company did not recognize such provision as a capital distribution since our management has been trying to recover such amount due.In the subsequent period, the Company has recovered a portion of the amount due from Colima and the Company is currently negotiating with Colima for repayment of the remaining amount due. Securities and Exchange Commission Re:China Entertainment Group, Inc. December 3, 2007 Page 2 Consolidated Statement of Changes in Stockholders’ Deficiency, page F-4 2. We reviewed your response to our prior comment two.Please clarify for us how you calculated that the increase in additional paid-in capital was $596 thousand when you retired the equity of the private company. Response:The increase in paid-in-capital of $596,620 included the equity of private company being retired in the amount of $128,206 in
